Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ailinger et al. (US 6,350,231) in view of Nordgren et al. (US 2018/0310912).
Regarding Claim 1, Ailinger discloses:
An endoscope sheath configured for use on an endoscope having an elongated shaft, said endoscope sheath comprising: 
a tubular member (54) and a grasping member (66) connected to said tubular member; 
said tubular member having an open proximal end (62) and a closed distal end (54 is closed by means of integral or separate cap 64); 
said grasping member having a bore (internal bore of 66 as seen in Figs. 5 or 6) in communication with said open proximal end of said tubular member (the internal bores of 54 and 66 are aligned as seen in Figs. 5 and 6).

Nordgren teaches using an elastic band (420) that are seated on a rigid proximal applicator (415) prior to use.  The band is moved from the applicator to the desired position upon insertion of the probe into the sheath to secure the sheath to the probe (see Fig. 6).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ailinger’s sheath to include Nordgren’s band and seat.  Such a modification provides a selective means to secure to the sheath to the endoscope.

Regarding Claim 2, Ailinger as modified discloses wherein said tubular member is an elongated, thin-walled, flexible member (Col 5 Lines 1-5, sheath is used with flexible endoscopes).

Regarding Claim 3, Ailinger as modified discloses wherein said tubular member is an elongated, thin-walled, elastic member (Col 6 Lines 1-5).

Regarding Claim 4, Ailinger as modified discloses wherein said grasping member bore has a proximal end and a distal end (distal and proximal ends of 66), and said proximal end is wider than said distal end (see Fig. 5 showing the tapered nature of 66 with the proximal end wider than the distal end).

Regarding Claim 5, Ailinger as modified discloses wherein said closed distal end of said tubular member is transparent (Col 5 Lines 38-42).

Regarding Claim 7, Ailinger as modified discloses wherein said grasping member has a collar member (see flange on proximal portion of 66 (flange not numbered).

Regarding Claim 8, Ailinger as modified discloses wherein said grasping member is more rigid than said tubular member (see Nordgren Paragraph 0029 indicating that the applicator 415 is made of rigid material).

Regarding Claim 9, Ailinger as modified discloses wherein said closed distal end of said tubular member comprises an end cap (64) of greater rigidity than said tubular member (Col 5 Lines 35-42, cap may be made of different material than sheath including an inelastic polymer).

Claim 10, Ailinger as modified discloses wherein said ring seat member is cylindrical (Ailinger’s sheath is cylindrical to match the shape of the endoscopes with which it is intended to cover such that the ring seat would also be cylindrical).

Regarding Claim 11, Ailinger as modified discloses wherein said elastic locking ring has an inner diameter and said tubular member has an outer diameter, and further wherein the inner diameter of said elastic locking ring is smaller than said outer diameter of said tubular member when said elastic locking ring is in a non-stretched configuration (see Nordgren Fig. 6, the elastic band is like a common rubber band, it only works because its diameter is smaller than the sheath and its elastic nature applies force to the sheath).

Regarding Claim 12, Ailinger as modified discloses whereby movement of said elastic locking ring from the position on said tubular member to the position on said ring seat segment no longer secures said endoscope sheath onto said endoscope (returning Nordgren’s band 420 back to the applicator 415 will remove the force acting on the sheath and release the scope).

Regarding Claim 13, Ailinger discloses:
An endoscope sheath configured for use on an endoscope having an elongated shaft, said endoscope sheath comprising: 

a grasping member (66) connected to said tubular member; and
said grasping member having a bore (internal bore of 66 as seen in Figs. 5 or 6)  in communication with said open proximal end of said tubular member (the internal bores of 54 and 66 are aligned as seen in Figs. 5 and 6).
Ailinger does not explicitly disclose said grasping member being more rigid than said tubular member; and an elastic locking ring having an internal diameter and further having a non-stretched configuration and a stretched configuration, wherein in said non-stretched configuration said internal diameter of said elastic locking ring is smaller than said external diameter of said tubular member; said grasping member further comprising a cylindrical ring seat segment adjacent said tubular member, said ring seat segment configured to receive said elastic locking ring thereon in said stretched configuration, said elastic locking ring being movable between a position on said ring seat segment and a position on said tubular member; whereby, with said endoscope sheath disposed on a shaft of an endoscope, movement of said elastic locking ring from the position on said ring seat segment to the position on said tubular member constricts said tubular member onto the endoscope shaft and secures said endoscope sheath onto said endoscope.
Nordgren teaches using an elastic band (420) that are seated on a rigid proximal applicator (415) prior to use.  The band is moved from the applicator to the desired position upon insertion of the probe into the sheath to secure the sheath to the probe (see Fig. 6).  The band’s smaller non-stretched diameter than the tube’s is what secures 

Regarding Claim 14, Ailinger as modified discloses wherein said closed distal end of said tubular member is transparent (Col 5 Lines 38-42).

Regarding Claim 16, Ailinger as modified discloses wherein said grasping member has a collar member (see flange on proximal portion of 66 (flange not numbered).

Regarding Claim 17, Ailinger as modified discloses wherein said closed distal end of said tubular member comprises an end cap (64) of greater rigidity than said tubular member (Col 5 Lines 35-42, cap may be made of different material than sheath including an inelastic polymer).

Regarding Claim 18, Ailinger as modified discloses wherein said grasping member bore has a proximal end and a distal end (distal and proximal ends of 66), and said proximal end is wider than said distal end (see Fig. 5 showing the tapered nature of 66 with the proximal end wider than the distal end).

Claim 19, Ailinger as modified discloses whereby movement of said elastic locking ring from the position on said tubular member to the position on said ring seat segment no longer secures said endoscope sheath onto said endoscope (returning Nordgren’s band 420 back to the applicator 415 will remove the force acting on the sheath and release the scope).

Regarding Claim 20, Ailinger discloses:
An endoscope sheath in combination with an endoscope (52) having an elongated shaft having an external diameter, said endoscope sheath comprising: 
a tubular member (54) having an external diameter, an open proximal end (62) and a closed distal end (54 is closed by means of integral or separate cap 64); 
a grasping member (66) connected to said tubular member; and
said grasping member having a bore (internal bore of 66 as seen in Figs. 5 or 6) in communication with said open proximal end of said tubular member (the internal bores of 54 and 66 are aligned as seen in Figs. 5 and 6), said bore sized to receive said elongated shaft of said endoscope therethrough (see Figs. 5 and 6 showing the endoscope 52 inside the sheath 54).
Ailinger does not explicitly disclose said grasping member being more rigid than said tubular member; and an elastic locking ring having an internal diameter and further having a non-stretched configuration and a stretched configuration, wherein in said non-stretched configuration said internal diameter of said elastic locking ring is smaller than said external diameter of said tubular member and said external diameter of said elongated shaft of said endoscope; said grasping member further comprising a 
Nordgren teaches using an elastic band (420) that are seated on a rigid proximal applicator (415) prior to use.  The band is moved from the applicator to the desired position upon insertion of the probe into the sheath to secure the sheath to the probe (see Fig. 6).  The band’s smaller non-stretched diameter than the tube’s is what secures the tube to the underlying instrument.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ailinger’s sheath to include Nordgren’s band and seat.  Such a modification provides a selective means to secure to the sheath to the endoscope.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ailinger et al. (US 6,350,231) and Nordgren et al. (US 2018/0310912) as applied to claims 1 and 13 above, and further in view of Ebling et al. (US 5,569,161).
Ailinger and Nordgren disclose the invention substantially as claimed as stated above.  Ailinger also discloses that end cap 64 may be selected to provide selected optical characteristics.  This may be considered to be a lens, but because the feature is also obvious, the Examiner is providing an additional reference.  Ebling teaches that it known in the art to make the distal window on a sheath to define a lens (see Col 3 Lines 62-64).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ailinger’s distal window to form a lens as taught by Ebling.  Such a modification focuses light onto the endoscope for imaging as is known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following disclose elastic bands to secure a sheath to an instrument: Homze et al. (US 2016/0174821); Grimm (US 6,402,695); Poncy et al. (US 4,593,699).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795